DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/28/2017.
This action is in response to arguments and/or remarks filed on 01/05/2021. In the current amendments, claims 1, 3, 11, 13 and 20 have been amended and claims 2, 10 and 12 have been cancelled. Claims 1, 3-9, 11 and 13-20 are pending and have been examined. 
In response to arguments and/or remarks filed on 01/05/2021, the 35 U.S.C 103 rejections made in the previous Office Action have been withdrawn 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Brian Harris (Registration No. 48,383). 
The application has been amended as follows:

Claim 1 (Currently Amended) 
A method comprising: pre-processing a question using Natural Language Processing (NLP), wherein the NLP transforms the question from audible speech to text; constructing, a hierarchy of agents from a set of agents, wherein each agent in the hierarchy is a software agent and is configured to perform at least two functions – (i) answer the question according to a corresponding corpus associated with the agent, the corresponding corpus containing a portion of knowledge about a subject-matter, and (ii) morph the agent’s own answer with a different answer produced by a different agent; submitting the question to a first subset of agents, the agents in the first subset being software agents occupying a first level in the hierarchy; propagating, from a first agent in the first subset, a first answer to a second agent in a second subset of agents, the second subset of agents being software agents, the first agent computing the first answer using a first portion of knowledge about the subject-matter; morphing to form a first morphed answer, by adding to the first answer, a second answer,
the second answer being computed by the second agent using a second portion of knowledge about the subject-matter; [[and]] producing, responsive to the question, the first morphed answer; propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.
Claim 3 (Currently Amended) 
The method of claim [[2,]] 1, wherein the third level is a root level of the hierarchy, and wherein a plurality of intermediate levels is configured between the second level and the third level.


Claim 11 (Currently Amended) 
A computer usable program product comprising one or more
computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
program instructions to pre-process a question using Natural Language Processing 
(NLP), wherein the NLP transforms the question from audible speech to text; program instructions to construct, a hierarchy of agents from a set of agents, wherein each agent in the hierarchy is a software agent and is configured to perform at least two functions
– (i) answer the question according to a corresponding corpus associated with the agent, the corresponding corpus containing a portion of knowledge about a subject-matter, and (ii) morph the agent’s own answer with a different answer produced by a different agent; program instructions to submit the question to a first subset of agents, the agents in the first subset being software agents occupying a first level in the hierarchy; program instructions to propagate, from a first agent in the first subset, a first answer to a second agent in a second subset of agents, the second subset of agents being software agents, the first agent computing the first answer using a first portion of knowledge about the subject-matter; program instructions to morph to form a first morphed answer, by adding to the first answer, a second answer, the second answer answer; propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.

Claim 13 (Currently Amended) 
The computer usable program of claim [[12,]] 11, wherein the third
level is a root level of the hierarchy, and wherein a plurality of intermediate levels is configured between the second level and the third level.




Claim 20 (Currently Amended) 
A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to pre-process a question using Natural Language Processing (NLP), wherein the NLP the second answer being computed by the second agent using a second portion of knowledge about the subject-matter; [[and]] producing, responsive to the question, the first morphed answer; propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.


Allowable Subject Matter
Claims 1, 3-9, 11 and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method comprising: pre-processing a question using Natural Language Processing (NLP), wherein the NLP transforms the question from audible speech to text; constructing, a hierarchy of agents from a set of agents, wherein each agent in the hierarchy is a software agent and is configured to perform at least two functions - (i) answer the question according to a corresponding corpus associated with the agent, the corresponding corpus containing a portion of knowledge about a subject-matter, and (ii) morph the agent's own answer with a different answer produced by a different agent; submitting the question to a first subset of agents, the agents in the first subset being software agents occupying a first level in the hierarchy.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
 “propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.; 
Independent claim 11 is directed to a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to pre-process a question using Natural Language Processing (NLP), wherein the NLP transforms the question from audible speech to text; Page 4 of 14 program instructions to construct, a hierarchy of agents from a set of agents, wherein each agent in the hierarchy is a software agent and is configured to perform at least two functions - (i) answer the question according to a corresponding corpus associated with the agent, the corresponding corpus containing a portion of knowledge about a subject-matter, and (ii) morph the agent's own answer with a different answer produced by a different agent; program instructions to submit the question to a first subset of agents, the agents in the first subset being software agents occupying a first level in the hierarchy.
None of the prior arts, either alone or in combination, teaches the limitations of claim 11, particularly:
 “propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.” 

Independent claim 20 is directed to a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to pre-process a question using Natural Language Processing (NLP), wherein the NLP transforms the question from audible speech to text; program instructions to construct, a hierarchy of agents from a set of agents, wherein each agent in the hierarchy is a software agent and is configured to perform at least two functions - (i) answer the question according to a corresponding corpus associated with the agent, the corresponding corpus containing a portion of knowledge about a subject-matter, and (ii) morph the agent's own answer with a different answer produced by a different agent; program instructions to submit the question to a first subset of agents, the agents in the first subset being software agents occupying a first level in the hierarchy.
None of the prior arts, either alone or in combination, teaches the limitations of claim 20, particularly:
  “propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.” 

Dettman et al. (2015/0356181 A1) teaches data processing system to implement question and answer system for effectively and compares the set of question characteristics found in the received input question to question characteristics associated with a set of previous questions.  
 Eisman et al. (“A multi-agent conversational system with heterogeneous data sources access”) teaches generic multi-agent architecture for conversational system that allows accessing heterogeneous data source and teaches concept of natural language interfaces (NLIs) that can be extensively used by any kind of public and not only expert users or database administrators. 
Baughman et al. (US 2015/0193682 A1) teaches method for updating an expert corpus set including obtaining a query from a user and perform actions including creating first vector of statistical variables for query using natural language processing(NLP) . 
Chu-Carroll et al. (“A Multi-Strategy and Multi-Source Approach to Questioning Answering”) teaches a method or system for answering agent for extracting answers to questions from a large corpus, while another answering agent may transform select natural language questions into logical forms and query structured knowledge sources for answers.
Cunningham et al. (US 2011/0270770 A1) teaches method or systems to manage open customer complaint and trouble tickets in the customer service and customer relationship management fields.

propagating the first morphed answer to a third agent in a third subset, wherein the second subset of agents occupy a second level in the hierarchy, the second level being higher than the first level; morphing, to form a second morphed answer, the first morphed answer with a third answer, the third answer being produced from the third agent in the third subset of agents, wherein the third subset of agents occupy a third level in the hierarchy, the third level being higher than the second level; and producing, responsive to the question, the second morphed answer.”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126